Title: To George Washington from Daniel Murray, 3 December 1782
From: Murray, Daniel
To: Washington, George


                        
                            New York 3 Decemr 1782
                        
                        Major Murray does himself the honor to acknowledge the receipt of the Card from General Washington with the
                            letters, which shall be forwarded to England by the first safe opportunity.
                         Major Murray however feels himself Mortify’d at the Idea that his appology for taking the liberty to address a
                            packet to His Excellency should have given the trouble of an Answer, And ‘tho the Major intended to presume upon the
                            permission to forward Mr & Mrs Lloyds letters under General Washington’s protection, he could wish to be
                            understood not to mean to intrude on His Excellency’s politeness and more Serious occupations.

                    